EXHIBIT 10.67

Corporate Performance Plan For 2011

CORNING INCORPORATED

INCENTIVE STOCK RIGHT AGREEMENT

(Time-Based Incentive Stock Right)

(Terms and Conditions)

This Incentive Stock Right Agreement (“Agreement”) dated                     
between Corning Incorporated (“Corning” or the “Corporation”) and the employee
named below is subject in all respects to Corning’s 2005 Employee Equity
Participation Program as amended, a copy of which may be obtained from the
Corporation’s Secretary at One Riverfront Plaza, Corning, New York 14831.

 

1. Awards of Rights. Corning hereby awards to the below-named employee (the
“Employee”) the number of Incentive Stock Rights (the “Incentive Stock Rights”)
indicated below.

 

Employee   Employee Number   Number of
Incentive Stock Rights    

Each Incentive Stock Right shall entitle the Employee to receive from Corning
one share of Corning’s common stock, par value $.50 per share (“Common Stock”);
provided that the Employee satisfies both service based vesting requirements set
forth in Sections 3 and 4. Such shares, if any, shall be paid to the Employee at
the time set forth in Section 5.

 

2. Non-Transferability. The Incentive Stock Rights may not be sold, assigned,
transferred, pledged or otherwise encumbered by or on behalf of or for the
benefit of the Employee.

 

3. First Service Based Vesting Requirement. Incentive Stock Rights are subject
to two service based vesting requirements, with the first one applicable in
2011:

 

  (a) Under the first vesting requirement, the Employee shall “earn” a number of
Incentive Stock Rights based upon the number of months he/she is employed by the
Corporation in the 2011 fiscal year (“First Service Period”).

 

  (b) If during the First Service Period the Employee’s employment relationship
with the Corporation is terminated for any reason (other than a termination as
described in Section 4(b)(i) or 4(f) below, both of which result in all
Incentive Stock Rights being forfeited), the number of Incentive Stock Rights
that the Employee “earns” shall be calculated as the number of Employee’s
Incentive Stock Rights reduced by a ratio the numerator of which is 12 minus the
number of full calendar months the Employee was actively employed during 2011
and the denominator of which is 12. The number of Incentive Stock Rights that
have not been “earned” in the First Service Period under the first vesting
requirement shall be forfeited.

 

  (c) An Employee shall not vest in his/her right to receive an Incentive Stock
Right that has been “earned” in the First Service Period unless the Employee
also satisfies the second service based vesting requirements set forth in
Section 4.

 

4. Second Service Based Vesting Requirement. Subject to the exceptions set forth
below, the Employee must remain in continuous employment with Corning until
February 14, 2014, to satisfy the second service based vesting requirement. If
the Employee’s employment with Corning terminates before February 14, 2014, any
“earned” Incentive Stock Rights, as described in Section 3 above, as of the date
of the Employee’s employment terminates shall be treated as follows:



--------------------------------------------------------------------------------

  (a) Retirement at or After Age 55 – If the Employee terminates employment on
account of normal or early retirement on or after age 55 after the First Service
Period, then the second service based vesting requirement shall be satisfied
with respect to the “earned” Incentive Stock Rights. If the Employee terminates
employment on account of normal or early retirement at or after age 55 during
the First Service Period, then the service based vesting requirements shall be
satisfied with respect to the number of Incentive Stock Rights prorated in
accordance with Section 3(b) above.

 

  (b) Involuntary Termination (not “for cause”) – If the Employee’s employment
is involuntarily terminated and it is not “for cause”:

 

  (i) during the First Service Period, then all of the Incentive Stock Rights
shall be forfeited; or

 

  (ii) after the First Service Period, then the second service based vesting
requirement shall be satisfied as of the Employee’s termination date for the
prorated number of “earned” Incentive Stock Rights, calculated as the total
number of “earned” Incentive Stock Rights multiplied by a ratio with the
numerator equal to the number of full calendar months from the start of the
First Service Period through the Employee’s termination date, and the
denominator of which is 37.

For purposes of this Agreement, “for cause” shall mean the Employee’s:

 

  •  

conviction of a felony or conviction of a misdemeanor involving moral turpitude
(from which no further appeals have been or can be taken);

 

  •  

a material breach of Corning’s Code of Conduct;

 

  •  

gross abdication of his duties as an employee of the Corporation (other than due
to the Employee’s illness or personal family problems), which conduct remains
uncured by the Employee for a period of at least 30 days following written
notice thereof to the Employee by the Corporation, in each case as determined in
good faith by the Corporation; or

 

  •  

misappropriation of Corning’s assets, personal dishonesty or business conduct
which causes material or potentially material financial or reputational harm for
the Corporation. For purposes of this Section 4(b), no act or failure to act on
the Employee’s part shall be deemed to be a termination for cause if done, or
omitted to be done, in good faith, and with the reasonable belief that the
action or omission was in the best interests of the Corporation.

 

  (c) Death – If the Employee dies while employed after the First Service
Period, then the second service based vesting requirement shall be satisfied
with respect to the “earned” Incentive Stock Rights. If Employee’s death occurs
during the First Service Period, then the service based vesting requirements
shall be satisfied with respect to the number of Incentive Stock Rights prorated
in accordance with Section 3(b) above.

 

  (d) Disability – If the Employee’s employment is terminated after the First
Service Period as a result of a total and permanent disability (as that term is
defined in the Corporation’s long-term disability plan(s)), then the second
service based vesting requirement shall be satisfied with respect to the
“earned” Incentive Stock Rights. If the Employee’s total and permanent
disability occurs during the First Service Period, then the service based
vesting requirements shall be satisfied with respect to the number of Incentive
Stock Rights prorated in accordance with Section 3(b) above.

 

  (e) Divestiture, etc. – If the Employee’s employment is terminated due to a
reduction in force, divestiture or discontinuance of certain of the
Corporation’s operations after the First Service Period, then the second service
based vesting requirement shall be satisfied with respect to the “earned”
Incentive Stock Rights. If the Employee’s termination of employment under this
subsection occurs during the First Service Period, then the service based
vesting requirements shall be satisfied with respect to the number of Incentive
Stock Rights prorated in accordance with Section 3(b) above.

 

2



--------------------------------------------------------------------------------

  (f) Voluntary Termination, Termination for Cause, Dereliction of Duties or
Harmful Acts – If the Employee voluntarily leaves the employ of the Corporation,
or if the Employee’s employment shall be terminated “for cause”, or if the
Employee causes the Corporation to suffer financial harm or damage to its
reputation through (i) dishonesty, (ii) material violation of the Corporation’s
standards of ethics or conduct, or (iii) material deviation from the duties owed
the Corporation by the Employee, all of the Incentive Stock Rights shall be
forfeited as of the Employee’s termination date.

 

  (g) Change of Control – In the event of a “change of control” of Corning
Incorporated, the provisions of Sections 3 and 4 shall not be applicable and all
nonforfeited Incentive Stock Rights shall be “earned” and fully vest.

For purposes of this Agreement, the term “change of control” shall mean an event
that is “a change in the ownership or effective control of the Corporation, or
in the ownership of a substantial portion of the assets of the Corporation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and that also falls within one of the following
circumstances:

 

  (i) an offerer (other than Corning) purchases shares of Corning Common Stock
pursuant to a tender or exchange offer for such shares;

 

  (ii) any person (as such term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of Corning securities representing 50% or more of the combined
voting power of Corning’s then outstanding securities;

 

  (iii) the membership of Corning’s Board of Directors changes as the result of
a contested election or elections, such that a majority of the individuals who
are Directors at any particular time were initially placed on the Board of
Directors as a result of such a contested election or elections occurring within
the previous two years; or

 

  (iv) the consummation of a merger in which the Corporation is not the
surviving corporation, consolidation, sale or disposition of all or
substantially all of Corning’s assets or a plan of partial or complete
liquidation approved by the Corporation’s shareholders.

 

5. Time of Payment. “Earned” Incentive Stock Rights that have vested shall be
paid as of the earliest of the following dates:

 

  (a) Death or Separation from Service after December 31, 2011 – If the Employee
dies or “separates from service” (within the meaning of Section 409A of the
Code) from Corning after December 31, 2011, the Employee’s Incentive Stock
Rights that are “earned” and vested as of the date of the Employee’s death or
separation from service shall be paid/distributed as net shares of Common Stock
(net of tax withholdings) within 60 days after the date the Employee dies or
separates from service.

 

  (b) Death or Separation from Service on or before December 31, 2011 – If the
Employee dies or “separates from service” (within the meaning of Section 409A of
the Code) from Corning on or before December 31, 2011, the Employee’s “earned”
Incentive Stock Rights that are vested as of the date of the Employee’s death or
separation from service shall be paid/distributed as net shares of Common Stock
(net of tax withholdings) within 60 days after January 1, 2012.

 

  (c) February 14, 2014 – If the Employee does not “separate from service”
(within the meaning of Section 409A of the Code) from Corning before
February 14, 2014, the Employee’s “earned” Incentive Stock Rights that are
vested as of February 14, 2014 shall be paid/distributed as net shares of Common
Stock (net of tax withholdings) within 60 days after February 14, 2014.

 

  (d) Change of Control – In the event of a Change of Control, the Employee’s
Incentive Stock Rights that are vested as of the date of the Change of Control
shall be paid/distributed as net shares of Common Stock (net of tax
withholdings) as of or within 30 days following the date of the Change of
Control.

 

3



--------------------------------------------------------------------------------

  (e) Special Distributions to Pay Social Security, Medicare Taxes – In the
event that “earned” Incentive Stock Rights become subject to Social Security
and/or Medicare taxes prior to a distribution event described in Sections
5(a)-(d) above (i.e., because the payment of the Incentive Stock Rights is no
longer subject to a substantial risk of forfeiture) a partial distribution of
the Incentive Stock Rights will be made to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Code sections 3101, 3121(a), and
3121(v)(2) on the Employee’s “earned” Incentive Stock Rights (the “FICA
Amount”). Additionally, a partial distribution of the Incentive Stock Rights
will be made to pay the income tax at source on wages imposed under section 3401
or the corresponding withholding provisions of applicable state, local, or
foreign tax laws as a result of the payment of the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding section
3401 wages and taxes. However, the total payment under this provision must not
exceed the aggregate of the FICA Amount, and the income tax withholding related
to such FICA Amount. Any subsequent amount that is paid under this Agreement
will be reduced by the amount paid under this Section 5(e).

Notwithstanding the foregoing, if an amount becomes payable under the above
rules due to the Employee incurring a “separation from service” within the
meaning of Section 409A of the Code (for this purpose, payments on account of
death are not considered payments made on account of separation from service),
and the Employee is a “specified employee” (within the meaning of Section 409A
of the Code) as of the date of separation from service, the Employee’s “earned”
Incentive Stock Rights that are vested as of the date of the Employee’s
separation from service shall be paid/distributed as net shares of Common Stock
(net of tax withholdings) on or after the first day of the seventh month after
the Employee’s separation from service and before the 15th day of the seventh
month following the date the Employee separates from service.

All Incentive Stock Rights that have not vested as of the date any Incentive
Stock Right is paid shall be forfeited; provided that any distributions under
Section 5(e) shall not result in the forfeiture of any unpaid Incentive Stock
Rights.

 

6. Form of Payment. At the time specified in Section 5, Corning shall deliver to
the Employee a certificate or certificates, or at the election of the
Corporation make an appropriate book-entry, for the number of shares of Common
Stock equal to the number of “earned” Incentive Stock Rights that are vested
(net of tax withholdings). An Employee shall have no further rights with regard
to the Incentive Stock Rights once the underlying shares of Common Stock have
been delivered. The number of shares of Common Stock which Corning must deliver
pursuant to this Agreement shall be reduced by the value of all taxes which the
Corporation is required by law to withhold by reason of such delivery.

 

7. Voting and Dividend Rights. Because the Incentive Stock Rights do not
constitute shares of Common Stock (but rather just the right to receive shares
in the future upon satisfaction of the specified service based vesting
conditions), the grant or vesting of Incentive Stock Rights shall not provide
the Employee with any shareholder rights (such as voting or dividend rights)
until the Incentive Stock Rights are converted to shares of Common Stock.

 

8. Dividend Equivalents. The Employee’s earned and vested Incentive Stock Rights
shall be credited with dividend equivalents in a manner that is consistent with
the manner in which dividends are paid on shares of Common Stock. Dividend
equivalents shall be paid in cash at the same time that the Incentive Stock
Rights are paid in Section 5. The Corporation shall establish rules and
administrative processes that apply to dividend equivalents that shall be
binding on the Employee. No dividend equivalents shall be paid on Incentive
Stock Rights that have been forfeited or paid.

 

9. Transfers. If the Employee is transferred from Corning to a subsidiary (being
a 50% or greater owned entity), or vice versa or from one subsidiary to another,
the Employee’s employment shall not be deemed to have terminated.

 

10. Section 409A and Unfunded Plan. This Agreement is intended to comply with
the requirements of Section 409A of the Code and shall be interpreted and
administered in accordance with that intent. If any provision of the agreement
would otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended so as to avoid the conflict. This Agreement is an
unfunded deferred compensation plan.

 

11. Modification/Interpretation. Any modification of the terms of this Agreement
must be approved, and any dispute, disagreement or matter of interpretation
which shall arise under this Agreement shall be finally determined by the
Committee in its absolute discretion.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by Corning and the
Employee.

 

CORNING INCORPORATED       EMPLOYEE     By:  

/s/ John P. MacMahon

    By:       John P. MacMahon           Senior Vice President,          
Compensation & Benefits     Address:       Corning Incorporated                
   

 

5